Citation Nr: 0806448	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  99-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for left knee internal 
derangement with traumatic arthritis and loose bodies, 
currently evaluated as 50 percent disabling.  .

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal for a higher evaluation for the knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  Fibromyalgia was not shown in service or within a year 
after active service and is not shown to be related to 
service or an event of service origin.

2.  The competent medical evidence shows that fibromyalgia is 
not proximately due to a service-connected disability.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and is 
not proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.303,  3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that fibromyalgia is secondary to a 
service-connected disability.  He states that he was told by 
VA physicians at Bay Pines that his fibromyalgia would 
absolutely occur as a result of his history of falling due to 
his left knee giving way in service.  Service connection is 
in effect for disabilities associated with his left knee and 
cervical and lumbar spine.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service and the 
veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order for a 
claim to be granted, there must be competent evidence of 
current disability; of incurrence or aggravation of a disease 
or injury in service; and of a nexus between the in-service 
injury or disease and the current disability.  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom., Epps v. West, 18 S. Ct. 2348 (1998), Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

The veteran contends that fibromyalgia is secondary to 
service-connected back, neck, and knee disabilities.  It 
appears the veteran was first diagnosed with fibromyalgia in 
1993 by Dr. Gill.  In a November 1993 statement, Dr. Gill 
opined that fibromyalgia may be related to unequal forces 
from the degenerated knee.  Similarly, a July 2001 VA 
provider stated that traumatic arthritis may cause 
fibromyalgia and this may have caused or may be related to 
the veteran's current fibromyalgia.

A July 2006 VA examiner reviewed the claims file and had 
extensively reviewed literature on the relationship between 
fibromyalgia and traumatic injury.  That examiner found that, 
while there is some evidence that the two can be related, 
there was no evidence indicating that that was the case in 
this instance.  Also, a March 2005 VA examiner found that the 
veteran's fibromyalgia was a recent development and was not 
directly related to the initial trauma to the neck or left 
knee.  The examiner stated that the veteran had trigger areas 
in other areas than the cervical area, such as the anterior 
chest and right forearm.  Following extensive claims file 
review and a three-hour examination in December 1996, a VA 
examiner found that fibromyalgia was not related to the left 
knee disability.

In evaluating the probative value of competent medical 
evidence, the Court has stated that "The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The Board finds the evidence 
against a relationship between the service-connected 
disabilities and fibromyalgia to be more probative than that 
in support of the appeal.  The 2006 examiner had done an 
extensive literature review, the 2005 examiner offered 
detailed reasons for the negative opinion, and the 1996 
examiner extensively reviewed the file and conducted a 
lengthy examination that lasted three hours.  Comparatively, 
the opinions of Dr. Gill and the VA provider which found 
there may be a relationship were brief and did not contain an 
explanation of the evidence on which their opinions were 
based.  Based on this evidence, the Board finds that 
fibromyalgia is not proximately related to a service-
connected disability.

The Board has also considered whether there is any other 
basis on which service connection can be granted.  There is 
no medical evidence of record that suggests a medical nexus 
between the veteran's current fibromyalgia and any symptoms 
he experienced in service.  The private medical records 
associated with the claims folder only show treatment and the 
current level of disability.  The service medical records 
contain evidence of extensive treatment for the knee injury 
for which the veteran is service-connected.  They also 
contain evidence of treatment for recurrent chest colds, and 
the veteran was seen on isolated occasions for eye problems 
and fainting spells.  However, the service medical records 
contain no evidence of complaints of or treatment for any 
symptoms associated with fibromyalgia, such as tender trigger 
points.

The earliest evidence of a diagnosis of fibromyalgia is dated 
1993, nearly twenty years after the veteran was discharged 
from service.  The Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disorder or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  The lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
fibromyalgia is itself evidence which tends to show that 
fibromyalgia did not have its onset in service or for many 
years thereafter.

The Board has considered the veteran's statements regarding 
his fibromyalgia and the pain and difficulty it causes.  The 
preponderance of the evidence is against the veteran's appeal 
for service connection.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the appeal cannot be granted.



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a veteran might have been able to infer what evidence 
the VA found lacking in the veteran's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in July 2006 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in October 2006, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran was provided with 
information regarding disability evaluations and effective 
dates in July 2006, prior to readjudication of the case in 
the supplemental statement of the case issued in October 
2006.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was afforded numerous VA medical examinations and a July 2006 
VA medical opinion addressed his claim of secondary service 
connection.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.


ORDER

The appeal for service connection for fibromyalgia is denied.


REMAND

Additional notice is required before the Board can adjudicate 
the issue and an increased rating for the veteran's left knee 
internal derangement with traumatic arthritis and loose 
bodies.  Significantly in Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008), the Court established 
significant new requirements with respect to the content of 
the duty-to-assist notice which must be provided to a veteran 
who is seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  
        
In that case, the Court found that the VCAA notice that was 
provided to the appellant was inadequate.  The first letter 
provided information concerning what is required to 
substantiate a service connection claim, and hence clearly 
was not adequate.  The second letter only advised the 
appellant to submit evidence that shows that his disability 
had "gotten worse."  The Court found that the notice 
provided was inadequate due to the confusing nature of the 
two notices, and the failure to explain that evidence is 
required to demonstrate the worsening of the service-
connected condition and the effect of that worsening on the 
veteran's occupational and daily life, or to provide, at 
least in general terms, the criteria beyond the effect of the 
worsening of the disability upon the occupational and daily 
life that is necessary to be awarded the higher disability 
rating for the condition.  

Accordingly, adequate section 5103(a) notice for the 
appellant's increased-compensation claim should have 
included, at a minimum, notification that he must either 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on his employment and daily 
life.  Additionally, because at least some of the higher 
disability ratings authorized under the DC (and referenced 
DCs) under which his disability is rated are based on 
specific criteria beyond the obvious effect of the worsening 
of the disability and its effect upon his employment and 
daily life, the Secretary should have notified the appellant, 
at least in general terms, of the information and evidence 
necessary to establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that veteran was previously provided a VCAA 
notification letter, but it did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  In fact, the letters in 
the present case contained virtually the same information 
which was found to be inadequate in Vazquez-Flores v. Peake.  
A remand is required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The veteran should be sent a revised 
duty-to-assist notice regarding the claim 
for a higher evaluation.  The notice 
letter must explain that evidence is 
required to demonstrate the worsening of 
the service-connected condition and the 
effect of that worsening on the veteran's 
occupational and daily life, or to 
provide, at least in general terms, the 
criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time to 
respond.  VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


